Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Amend claims according to the attached document.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art Chen et al. (US 2011/0003097 A1) teaches a print medium comprising a substrate, a subbing layer {meets the claimed electrically charged treatment layer} on the substrate and a porous ink receiving layer {meets the claimed ink absorbing layer} on the subbing layer (abstract), wherein the print medium further comprises a gloss top layer {meets the claimed ink receiving layer} comprising a boehmite on the porous ink receiving layer [0053].  Chen teaches the substrate can be a paper [0025], and the subbing layer comprises zinc salts and/or aluminum salts as crosslinking agents [0022].  Chen teaches the ink receiving layer comprises a binder [0033] and surface treated fumed silica particles, wherein the surface treated fumed silica particles include fumed silica particles that are surface treated with charged aluminum chlorohydrate (ACH) and organosilane reagent ([0033]-[0035] and [0039]).  However, Chen does not teach or suggest the subbing layer comprises calcium chloride, calcium acetate, calcium nitrate, calcium formate, magnesium chloride, barium chloride, manganese sulfate, magnesium nitrate, magnesium acetate, magnesium formate, zinc chloride, zinc sulfate, zinc nitrate, zinc formate, tin chloride, tin nitrate, manganese chloride, manganese sulfate, manganese nitrate, manganese formate, aluminum sulfate, aluminum nitrate, aluminum chloride, aluminum acetate, or a combination thereof as the crosslinking agents as recited in claims 1, 11 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
April 14, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785